 

AMENDMENT No. 2 TO CREDIT AGREEMENT, CONSENT

AND TERMINATION AGREEMENT

 

This AMENDMENT NO. 2 TO CREDIT AGREEMENT, CONSENT AND TERMINATION AGREEMENT
(this "Amendment") is entered into as of October 15, 2013, by and among THE ONE
GROUP, LLC, a Delaware limited liability company, ONE 29 PARK MANAGEMENT, LLC, a
New York limited liability company, STK-LAS VEGAS, LLC, a Nevada limited
liability company, STK ATLANTA, LLC, a Georgia limited liability company, HERAEA
VEGAS, LLC, a Nevada limited liability company, and XI SHI LAS VEGAS, LLC, a
Nevada limited liability company (collectively, the "Borrowers"), and
BANKUNITED, N.A., as successor by merger to Herald National Bank (hereinafter
referred to as the "Bank").

 

Recitals

 

A. Reference is made to that certain Credit Agreement, dated as of October 31,
2011 (as amended by that certain Amendment No. 1 and Addendum to Credit
Agreement, dated as of January 24, 2013, the "Credit Agreement"), among the Bank
and the Borrowers, pursuant to which the Bank has extended credit to the
Borrowers for the purposes permitted therein.

 

B. Capitalized terms used but not defined in this Amendment shall have the
meanings given to them in the Credit Agreement.

 

C. Reference is made to that certain Guarantee Agreement, dated as of October
31, 2011 (as amended through the date hereof, the "Guarantee Agreement"), by
Jonathan Segal in favor of the Bank.

 

D. Reference is made to that certain Pledge Agreement, dated as of October 31,
2011 (as amended through the date hereof, the "Pledge Agreement – The One
Group"), by Jonathan Segal in favor of the Bank.

 

E. Reference is made to that certain Subordination Agreement [Jonathan Segal],
dated as of October 31, 2011 (as amended through the date hereof, the
"Subordination Agreement [Jonathan Segal]"), among Jonathan Segal, the Borrowers
and the Bank.

 

F. Reference is made to that certain Subordination Agreement [Talia LTD], dated
as of October 31, 2011 (as amended through the date hereof, the "Subordination
Agreement [Talia LTD]"), among Talia LTD., the Borrowers and the Bank.

 

G. Reference is made to that certain Subordination Agreement [RCI II, LTD],
dated as of October 31, 2011 (as amended through the date hereof, the
"Subordination Agreement [RCI II, LTD]"), among RCI II, LTD., the Borrowers and
the Bank.

 

H. The Borrowers have advised the Bank that, on or about October 11, 2013, The
One Group, LLC intends to enter into an agreement and plan of merger with CCAC
Acquisition Sub, LLC, a Delaware limited liability company and Committed Capital
Acquisition Corporation, a Delaware corporation (the "Agreement and Plan of
Merger"), whereby CCAC Acquisition Sub, LLC will be merged with and into The One
Group, LLC, with The One Group, LLC continuing as the surviving limited
liability company of the merger, in accordance with the applicable provisions of
the Delaware Limited Liability Company Act (the "Merger").

 



 

 

 

I. The Borrowers have requested that the Bank (a) consent to the consummation of
the Merger pursuant to the terms of the Agreement and Plan of Merger, (b) agree
to amend certain provisions of the Loan Agreement in connection therewith (c)
agree to terminate certain of the Loan Documents, as expressly set forth herein
in connection therewith, and (d) agree to release Heraea Vegas, LLC and Xi Shi
Las Vegas, LLC (the "Exiting Borrowers") from their obligations as "Borrowers"
under the Loan Documents.

 

J. The Bank has agreed to the Borrowers' requests on the terms and subject to
the conditions set forth in this Amendment.

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Amendments to Credit Agreement. Effective upon the occurrence of the
Amendment No. 2 Effective Date (as defined in Section 5 below), the Credit
Agreement is hereby amended as follows:

 

1.1 The following definitions are hereby deleted in their entirety from Section
1.1 (Defined Terms) of the Credit Agreement:

 

"Heraea Vegas LLC" means Heraea Vegas LLC, a Nevada limited liability company.

 

"Xi Shi Las Vegas" means Xi Shi Las Vegas LLC, a Nevada limited liability
company.

 

1.2 Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended by
restating the definition of "Subsidiary Borrowers" contained therein to read in
its entirety as follows:

 

"Subsidiary Borrowers" means, collectively, One 29 Park Management, STK-Las
Vegas, and STK Atlanta.

 

1.3 Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended by
restating the definition of "Change in Control" contained therein to read in its
entirety as follows:

 

"Change in Control" means any time at which (i) 100% of the Capital Stock of
each of the Subsidiary Borrowers is not owned (beneficially and of record) and
controlled by The One Group or (ii) not less than 100% of the Capital Stock of
The One Group is not owned (beneficially and of record) and controlled by
Committed Capital Acquisition Corporation.

 



2

 

 

1.4 Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended by
restating the definition of "Managing Person" contained therein to read in its
entirety as follows:

 

"Managing Person" means with respect to (i) each of the Subsidiary Borrowers,
The One Group, and (ii) The One Group, Committed Capital Acquisition
Corporation.

 

1.5 Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following definitions therein in the appropriate alphabetical
location:

 

"Amendment No. 2" means Amendment No. 2 to Credit Agreement, Consent and
Termination Agreement, dated as of October 15, 2013, by and among the Borrowers
and the Bank.

 

"Amendment No. 2 Effective Date" means the date on which the conditions
precedent contained in Section 5 of Amendment No. 2 have been fulfilled.

 

"Merger" means the merger to be consummated on or about October 9, 2013 whereby
CCAC Acquisition Sub, LLC will be merged with and into The One Group, LLC, with
The One Group, LLC continuing as the surviving limited liability company of the
merger, pursuant to an agreement and plan of merger among The One Group, LLC,
CCAC Acquisition Sub, LLC, a Delaware limited liability company and Committed
Capital Acquisition Corporation, a Delaware corporation, and in accordance with
the applicable provisions of the Delaware Limited Liability Company Act.

 

1.6 Section 4.3 (Conditions Subsequent) of the Credit Agreement is hereby
restated to read in its entirety as follows:

 

Section 4.3 [Intentionally Omitted]

 

1.7 Section 5.1 (Financial Information; Compliance Certificates and Reporting
Generally) of the Credit Agreement is hereby amended by restating subsections
(c) and (d) thereof to read in their entirety as follows:

 

(c) [Intentionally Omitted].

 

(d) [Intentionally Omitted].

 

1.8 Section 5.2 (Limited Liability Company Existence, Taxes, Maintenance of
Properties, Compliance with Law and Insurance) of the Credit Agreement is hereby
amended by restating subsection (f)(ii) thereof to read in its entirety as
follows:

 

(ii) [Intentionally Omitted]

 

1.9 Section 5.6 (Financial Covenants) of the Credit Agreement is hereby amended
by restating subsection (a) thereof to read in its entirety as follows:

 

(a) Maintain at all times, Tangible Net Worth of not less than $14,500,000 in
the aggregate with respect to The One Group and its Subsidiaries on a
consolidated basis.

 



3

 

 

1.10 Article 7 (Events of Default) of the Credit Agreement is hereby amended by
restating subsections (n) and (o) thereof to read in their entirety as follows:

 

(n) The Borrowers shall fail, within ten (10) days of the consummation of the
Merger, to provide to the Bank (a) a counterpart of a Guarantee Agreement duly
executed by Committed Capital Acquisition Corporation, in favor of the Bank
unconditionally guaranteeing all of the Obligations of the Borrowers to the Bank
and (b) a counterpart of a pledge agreement duly executed by Committed Capital
Acquisition Corporation, in favor of the Bank (the "Parent Pledge Agreement"),
together with (i) instruments constituting Collateral, if any, duly indorsed in
blank by Committed Capital Acquisition Corporation], (ii) Uniform Commercial
Code financing statements, required by law or reasonably requested by the Bank
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Parent Pledge Agreement and (iii) such other documents as
the Bank may reasonably require in connection with the perfection of its
security interests in the Collateral covered by the Parent Pledge Agreement,
each of the forgoing in form and substance satisfactory to the Bank;

 

(o) [Intentionally Omitted];

 

1.11 The Credit Agreement is hereby further amended by deleting all references
to Jonathan Segal as the "Guarantor", all references to Heraea Vegas, LLC as
"Borrower" and all references to Xi Shi Las Vegas, LLC as "Borrower".

 

2. Limited Consent. Effective upon the occurrence of the Amendment No. 2
Effective Date (as defined in Section 5 below):

 

2.1 The Bank hereby consents to the consummation of the Merger by The One Group,
LLC, pursuant to the terms of the Agreement and Plan of Merger.

 

2.2 The Borrowers acknowledge and agree that the consent granted by the Bank
under Section 2.1 hereof:

 

(a) is limited to the specific matters set forth therein; and

 

(b) is not and shall not be deemed to constitute a consent with respect to or
amendment of any other provision of the Credit Agreement.

 

3. Terminations and Releases. Effective upon the occurrence of the Amendment No.
2 Effective Date (as defined in Section 5 below):

 

3.1 Guarantee Agreement. The Bank hereby acknowledges, confirms and agrees that
(a) Jonathan Segal is hereby released from his obligations under the Guarantee
Agreement and (b) the Guarantee Agreement is hereby terminated and of no further
force or effect.

 

3.2 Pledge Agreement – The One Group. The Bank hereby acknowledges, confirms and
agrees that (a) Jonathan Segal is hereby released from his obligations under the
Pledge Agreement – The One Group and (b) the Pledge Agreement – The One Group is
hereby terminated and of no further force or effect.

 



4

 

 

3.3 Subordination Agreement [Jonathan Segal]. Each of the Bank, the Borrowers
and Jonathan Segal hereby acknowledges, confirms and agrees that (a) Jonathan
Segal is hereby released from his obligations under the Subordination Agreement
[Jonathan Segal] and (b) the Subordination Agreement [Jonathan Segal] is hereby
terminated and of no further force or effect.

 

3.4 Subordination Agreement [Talia LTD]. Each of the Bank, the Borrowers and
Talia LTD. hereby acknowledges, confirms and agrees that (a) Talia LTD. is
hereby released from its obligations under the Subordination Agreement [Talia
LTD] and (b) the Subordination Agreement [Talia LTD] is hereby terminated and of
no further force or effect.

 

3.5 Subordination Agreement [RCI II, LTD]. Each of the Bank, the Borrowers and
RCI II, LTD. hereby acknowledges, confirms and agrees that (a) RCI II, LTD. is
hereby released from its obligations under the Subordination Agreement [RCI II,
LTD] and (b) the Subordination Agreement [RCI II, LTD] is hereby terminated and
of no further force or effect.

 

3.6 Key Man Life Insurance Policy - Jonathan Segal. The Bank hereby
acknowledges, confirms and agrees that (a) the Assignment of Life Insurance with
respect to Jonathan Segal, executed by The One Group, LLC is hereby terminated
and of no further force or effect and (b) the Bank hereby releases its interest
in the Key-Person Policy of Jonathan Segal.

 

3.7 Subsidiary Borrowers. The Bank hereby acknowledges, confirms and agrees that
Heraea Vegas, LLC and Xi Shi Las Vegas, LLC are hereby released from their
obligations as "Borrowers" under the Credit Agreement and the other Loan
Documents.

 

3.8 Further Assurances. In connection with the termination of each of the
agreements and the releases provided for in this Section 3, including the
release of Heraea Vegas, LLC and Xi Shi Las Vegas, LLC as "Borrowers" under the
Loan Documents, the Bank will execute and deliver to the Borrowers such
additional documentation as the Borrowers shall reasonably request to evidence
each such termination.

 

4. Representations and Warranties. To induce the Bank to enter into this
Amendment, each of the Borrowers, other than the Exiting Borrowers
(collectively, the "Remaining Borrowers"), hereby represents and warrants to the
Bank as follows:

 

4.1 Immediately after giving effect to this Amendment (i) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties refer to or relate to an earlier date, in which
case they are true and correct as of such date), and (ii) no Event of Default
has occurred and is continuing;

 

4.2 (i) The execution, delivery and performance by each of the Remaining
Borrowers of this Amendment are within its limited liability company powers and
have been duly authorized by all necessary limited liability company action,
(ii) this Amendment is the legal, valid and binding obligation of the Remaining
Borrowers enforceable against each of them in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and (iii) this Amendment and the
execution, delivery and performance by each of the Remaining Borrowers does not:
(A) contravene the terms of any of the organizational documents of the Remaining
Borrowers; (B) conflict with or would cause any breach or contravention of, or
the creation of any Lien (other than Liens permitted under the Loan Documents)
under, any document evidencing any contractual obligation to which any of the
Remaining Borrowers is a party, or any order, injunction, writ or decree
currently in effect to which it or its respective property is subject; or (C)
violate, in any material respect, any requirement of law applicable thereto.

 



5

 

 

5. Conditions Precedent to Effectiveness.

 

This Amendment, the amendments contained in Section 1, the limited consent
contained in Section 2 and the terminations and releases contained in Section 3
hereof shall each become effective on the date (the "Amendment No. 2 Effective
Date") that the following conditions precedent shall have been fulfilled:

 

5.1 Amendment No. 2. The Bank shall have received this Amendment, duly executed
by a duly authorized officer or officers of the Borrowers and confirmed by the
Guarantor and the Subordinated Creditors.

 

5.2 Merger. The Merger shall have been consummated and the Bank shall have
received the filing officer acknowledgement copy of the Agreement and Plan of
Merger properly filed with the Delaware Secretary of State and duly executed by
a duly authorized officer or officers of each of The One Group, LLC, CCAC
Acquisition Sub, LLC Committed Capital Acquisition Corporation, together with
such other documents as the Bank may reasonably require in connection with the
consummation of the Merger.

 

5.3 Unrestricted Cash Requirement. Immediately prior to, and immediately after
giving effect to the Amendment No. 2 Effective Date, The One Group, LLC shall
have cash and cash equivalents, not subject to any Lien or other encumbrance, of
not less than [$8,000,000]. For the avoidance of doubt, (i) any and all sums
committed to The One Group, LLC as of the Amendment No. 2 Effective Date shall
be counted toward the unrestricted cash requirement set forth in this Section
5.3 (e.g., sums being held in escrow in connection with the Merger), and (ii)
the unrestricted cash requirement set forth in this Section 5.3 shall only apply
with respect to the time periods specified herein, and shall not be interpreted
as an ongoing obligation.

 

5.4 Certificates of Borrowers. The Bank shall have received:

 

(a) a certificate of the chief executive officer or other analogous counterpart
of each Borrower: (i) attaching a true and complete copy of the resolutions of
its Managing Person and of all documents evidencing all necessary limited
liability company action (in form and substance satisfactory to the Bank) taken
by it to authorize this Amendment and the transactions contemplated hereby, (ii)
certifying that its certificate of formation and operating agreement have not
been amended since October 31, 2011, or, if so, setting forth the same, and
(iii) setting forth the incumbency of its officer or officers who may sign this
this Amendment, including therein a signature specimen of such officer or
officers; and

 



6

 

 

(b) a certificate of good standing of the secretary of state of the state of
organization or formation of each Borrower, issued not more than 30 days prior
to the Amendment No. 2 Effective Date.

 

5.5 Legal Opinion. Counsel to the Borrowers shall have delivered its opinion to,
and in form and substance reasonably satisfactory to, the Bank.

 

5.6 Fees. The Bank shall have received from the Borrowers payment in full of all
reasonable out-of-pocket costs incurred in connection with this Amendment
(including, without limitation, attorneys' fees for which an invoice shall have
been provided).

 

6. Conditions Subsequent.

 

6.1 The obligation of the Bank to make Loans on the occasion of any Borrowing
after the tenth (10th) day following the consummation of the Merger, is subject
to the receipt by the Bank of (a) a counterpart of a Guarantee Agreement duly
executed by Committed Capital Acquisition Corporation, in favor of the Bank
unconditionally guaranteeing all of the Obligations of the Borrowers to the Bank
and (b) a counterpart of a pledge agreement duly executed by Committed Capital
Acquisition Corporation, in favor of the Bank (the "Parent Pledge Agreement"),
together with (i) instruments constituting Collateral, if any, duly indorsed in
blank by Committed Capital Acquisition Corporation, (ii) Uniform Commercial Code
financing statements, required by law or reasonably requested by the Bank to be
filed, registered or recorded to create or perfect the Liens intended to be
created under the Parent Pledge Agreement and (iii) such other documents as the
Bank may reasonably require in connection with the perfection of its security
interests in the Collateral covered by the Parent Pledge Agreement, each of the
forgoing in form and substance satisfactory to the Bank.

 

7. Reference to and Effect upon the Credit Agreement.

 

7.1 Effect. Except as specifically amended or terminated hereby, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their terms and are hereby ratified and confirmed.

 

7.2 No Waiver; References. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Bank under the Credit Agreement, or constitute a waiver of any provision of the
Credit Agreement, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in:

 

(a) the Credit Agreement to "this Agreement", "hereunder", "hereof", "herein" or
words of similar import shall mean and be a reference to the Credit Agreement as
amended hereby;

 



7

 

 

(b) the other Loan Documents to the term "the Credit Agreement" shall mean and
be a reference to the Credit Agreement as amended hereby; and

 

(c) the Loan Documents to the term "the Loan Documents" shall be deemed to
include this Amendment.

 

8. Prior Agreement. The Credit Agreement and the other Loan Documents shall each
be deemed amended and supplemented hereby to the extent necessary, if any, to
give effect to the provisions of this Amendment. The Loan Documents are hereby
ratified and reaffirmed and shall remain in full force and effect. This
Amendment is not a novation and the terms and conditions of this Amendment shall
be in addition to, and supplemental to, all terms and conditions set forth in
the Loan Documents. In the event of any conflict or inconsistency between this
Amendment and the terms of such documents, the terms of this Amendment shall be
controlling, but such document shall not otherwise be affected or the rights
therein impaired. Except as specifically set forth herein, the execution,
delivery and effectiveness of this Amendment shall not (a) operate as a waiver
of any existing or future Default or Event of Default, whether known or unknown
or any right, power or remedy of the Bank or the Bank under the Credit
Agreement, or (b) constitute a waiver or amendment of any provision of the
Credit Agreement.

 

9. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

10. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of New York.

  

[Signature pages follow]

 



8

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered on the date first written above.

 



  BANKUNITED, N.A., as successor by merger to Herald National Bank         By:
/s/ Thomas F. Pergola   Name: Thomas F. Pergola   Title: Senior Vice President  
      THE ONE GROUP, LLC         By: /s/ Jonathan Segal   Name: Jonathan Segal  
Title: Chief Executive Officer         ONE 29 PARK MANAGEMENT, LLC         By:
/s/ Jonathan Segal   Name: Jonathan Segal   Title: Chief Executive Officer      
  STK-LAS VEGAS, LLC         By: /s/ Jonathan Segal   Name: Jonathan Segal  
Title: Chief Executive Officer         STK ATLANTA, LLC         By: /s/ Jonathan
Segal   Name: Jonathan Segal   Title: Chief Executive Officer         HERAEA
VEGAS, LLC         By: /s/ Jonathan Segal   Name: Jonathan Segal   Title: Chief
Executive Officer         XI SHI LAS VEGAS, LLC         By: /s/ Jonathan Segal  
Name: Jonathan Segal   Title: Chief Executive Officer

  

Signature Page to The One Group Amendment No. 2

 



 

 

 

AGREED TO AND CONFIRMED:         /s/ Jonathan Segal   JONATHAN SEGAL        
TALIA LTD.       By:   /s/ Jonathan Segal   Name: Jonathan Segal  
Title: Authorized Signatory         RCI II, LTD.       By:   /s/ Jonathan Segal
  Name: Jonathan Segal   Title: Authorized Signatory  

 

Signature Page to The One Group Amendment No. 2

 



 

 